IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-969-07


DAVID CLYDE BILLODEAU, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY


Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i), 
because the petition does not contain a copy of the opinion of the court of appeals dated
August 8, 2007.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
COURT OF CRIMINAL APPEALS within thirty days after the date of this order.
En banc
Filed: November 7, 2007
Do Not Publish